Title: To Thomas Jefferson from the Virginia Delegates in Congress, 13 February 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sir
Philada. Feby. 13th. 1781

By the Speaker Harrison who arrived here the day before yesterday we were honored with your Excellency’s favor of the 26th. Ulto. We shall communicate your answer to the Baron d’Arendt, and if his claim against the State be supported by proper evidence shall take the best steps in our power to discharge it.
A Vessel just arrived from Cadiz has brought Congress two letters from Mr. Carmichael, from one of which dated Madrid Novr. 28th. 1780. the following is extracted: “From the best information I have been able to collect I am sorry to tell you, that the nation (British) will be able to borrow the sum demanded for the  expenditures of 1781. which with the usual note of credit at the end of the session will amount to 16 Millions sterling at least. The scheme of the Ministry to effect this is not yet public but I am told it will be on similar conditions to that of the present year. 92,000 men are voted for the marine, and I have reason to think a considerable reinforcement will be sent early to the Southward and that agreeable to a proposition of Sr. J. Amherst the Enemy means to occupy and fortify strongly a port near the Mouth of Chesapeak from which, with a strong Garrison and naval force, they hope to interrupt the navigation of the bay and by frequent incursions prevent the States of Maryland and Virginia from sending supplies of men &c. &c. to the Carolinas. Among the troops mentioned to be embarked there are three regiments of Light Dragoons. Your servants nearer G.B. will however give you more accurate information. I am persuaded that our Ally will take early measures for defeating these designs. This latter information is derived indirectly from conversations with men in a situation to be well informed.” Private letters by the same conveyance add that the blockade of Gibraltar was continued with great vigor, and that the Garrison began to be severely distressed.
We have the honor to be with great respect & esteem Yr. Excelly’s. obt. Huml. Servants,

jos: jones
james madison junr
theok. bland jr

